     Case 3:17-cv-07034-VC Document 54 Filed 12/12/19 Page 1 of 1

              Supreme Court of the United States
                     Office of the Clerk
                 Washington, DC 20543-0001
                                                                Scott S. Harris
                                                                Clerk of the Court
                                                                (202) 479-3011
                              December 9, 2019


Clerk
United States Court of Appeals for the Ninth
Circuit
95 Seventh Street
San Francisco, CA 94103-1526


      Re: Jennifer Lu
          v. Stanford University
          No. 19-5040
          (Your No. 18-16150)


Dear Clerk:

      The Court today entered the following order in the above-entitled case:

      The petition for rehearing is denied.



                                       Sincerely,




                                       Scott S. Harris, Clerk
